DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because:
The abstract is composed of 163 words.
On line 7, “said” is legal phraseology that should be avoided.
Correction is required.  See MPEP § 608.01(b).

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “unrolled format” in [0032] is suggested to be amended to --unwrapped form-- in order to provide proper antecedent basis for claim 5.

Claim Objections
Claims 1-8 are objected to because of the following informalities:
In claims 1-8, all reference numbers in parentheses are recommended to be removed.
Regarding claim 1, "the upper portion" in line 5 lacks antecedent basis and is suggested to be amended to --an upper portion--. The phrases “the encasement” and “said encasement” in line 5-6 is recommended to be replaced respectively with --the packaging encasement-- and --said packaging encasement-- for consistency.
Regarding claim 2, all instances of “encasement” is recommended to be replaced with --packaging encasement-- for clarity and consistency.
Regarding claim 3, "encasement packaging" in line 5 of the claim is suggested to be amended to --packaging encasement--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 4, 5, and 6, the addition of the word "type" to an otherwise definite expression (e.g., packaging) extends the scope of the expression so as to render it indefinite. It is unclear what "type" was intended to convey. In claim 1, “a packaging type encasement device” is recommended to be replaced with --a packaging encasement--; and in claims 4-6, “packaging type encasement” is recommended to be replaced with --packaging encasement--.
Regarding claim 1, the term “desirable” is a relative term which renders the claim indefinite. The term “desirable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The “formulation” has been rendered indefinite by the use of the relative term “desirable.”
The pronoun “its” in line 6 of claim 1 is indefinite. It is unclear whether “its” is referring to “encasement,” “compartment,” or something else. The pronoun “its” is best understood as encasement in this office action.
Regarding claim 2, a claim in dependent form should contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. Claim 2 is in dependent form but lacks reference to a previous claim.
or similar" in line 4 of the claim 2 renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by "or similar"), thereby rendering the scope of the claim unascertainable.  See MPEP § 2173.05(d).
Regarding claim 5, the pronouns “its” and “it”, in lines 3 and 4 respectively, is indefinite. It is unclear which element(s), whether the encasement or another element in claim 1, “its” and “it” are referring to. The pronouns “its” and “it” are best understood as referring to encasement in this office action.
Regarding claim 7, the limitation “any other encasement and locking system” is indefinite. It is unclear which “other encasement and locking system” is being referred to.
Regarding claim 8, the limitation "the two part" in line 4 of the claim lacks proper antecedent basis. Claim 8 is suggested to be amended to depend on claim 7. Also, the term "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the term are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 8, A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitations “between 0.6 and 1.2 cm,” “5 to 8 cm,” and “10 to 16 cm,” and the claim also recites “preferably 0.8 cm,” “preferably 6 cm,” and “preferably 12 cm,” respectively, which are the narrower statements of the 
The remaining claim(s) are rejected due to their dependency on a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ziv (US 20060122563 A1).
Regarding claim 1, Ziv discloses an encasing device ("application arrangement 52"; [0034]; fig. 3) for dispensing topical products for oral, vulvar and anal uses (see Abstract), attachable to portable applicator ("plunger 56"; [0034]; fig. 3) for vaginal and rectal uses comprising 

a compartment ("lumen 63"; [0034]); fig. 3) filled with a desirable formulation in a single dose ("barrel may be pre-filled with the substance and provided to the user as a `ready-to-use` package"; [0036]), 
wherein the compartment ("lumen 63"; [0034]); fig. 3) is located in the upper portion of the encasement (see fig. 3); 
said encasement ("barrel 54"; [0034]; fig. 3) having orifices ("apertures 24 and 24'"; [0034]; fig. 3) located in its upper end (see Annotated fig. 3) and open lower end (see Annotated fig. 3) where a portable applicator ("plunger 56"; [0034]; fig. 3) is inserted for pressing the compartment (see Annotated fig. 3); 
wherein said compartment ("lumen 63"; [0034]); fig. 3) upon compression expels the formulation through the orifices ("Once fully advanced, the front part 58 of the plunger is shaped so as to fit into lumen 64, once the plunger is fully depressed, and leaves essentially no empty space that might retain fluid that should be dispensed through apertures 24 and 24'"; [0034]; fig. 3).

    PNG
    media_image1.png
    514
    496
    media_image1.png
    Greyscale

Annotated Fig. 3

Regarding claim 2, Ziv discloses the encasing device ("application arrangement 52"; [0034]; fig. 3) for dispensing topical products for oral, vulvar and anal uses, attachable to portable applicator ("plunger 56"; [0034]; fig. 3) for vaginal and rectal uses 
wherein the encasement ("barrel 54"; [0034]; fig. 3) comprises a small thimble ("membrane 84"; [0036]; fig. 5B) made of latex, malleable rubber or similar ("membrane 84 may be made, for example, from nylon, aluminum foil or any suitable plastic which is pierceable"; [0036]), holding the compartment ("lumen 63"; [0034]); fig. 3) in the upper end of the encasement (see fig. 5B).

Regarding claim 3, Ziv discloses said portable applicator ("plunger 56"; [0034]; fig. 3) is covered in its upper portion by an anatomical encasement part ("front part 58"; [0034]; fig. 3), 
said part being covered by said encasement packaging ("barrel 54"; [0034]; fig. 3).

Regarding claim 4, Ziv discloses said packaging type encasement ("barrel 54"; [0034]; fig. 4) is disposable after use ("preferable that the applicator arrangement is a disposable applicator arrangement"; [0039]).

Regarding claim 6, Ziv discloses said packaging type encasement is made of flexible material ("applicator arrangement is made of a relatively flexible material"; [0026]) having a smooth surface ("applicator arrangement is made from a smooth disposable material"; [0027]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ziv in view of Gallant (US 20150164683 A1).
Regarding claim 5, Ziv fails to disclose said packaging type encasement remains in its unwrapped form until it is used without being compressed. However, Gallant teaches said packaging type encasement remains in its unwrapped form (fig. 1) until it is used without being compressed (fig. 3). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Ziv’s device such that said packaging type encasement remains in its unwrapped form until it is used without being compressed, as taught by Gallant, for the purpose of keeping the encasement compact ([0014]).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ziv.
Regarding claim 7, Ziv fails to disclose the portable applicator is composed of two parts and is encasable by means of thread, Luer Lock system or any other encasement and locking system. However, Ziv teaches a portable applicator ("plunger 56"; [0034]; fig. 3). Furthermore, the fact that a claimed device is separable is not sufficient by itself to patentably distinguish over an otherwise old device unless there are new or unexpected results (MPEP 2144.04). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Ziv’s device such that the portable applicator is composed of two parts and is encasable by means of thread, Luer Lock system or any other encasement and locking system, as taught by Ziv, for the purpose of providing a suitable syringe for ejecting a selected amount of a fluid substance to an interior and lips of a body cavity ([0014]).
Regarding claim 8, Ziv fails to disclose the portable applicator presents sizes between 0.6 and 1.2 cm, preferably 0.8 cm in diameter, and the two parts have 5 to 8 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Ziv’s device such that the portable applicator presents sizes between 0.6 and 1.2 cm, preferably 0.8 cm in diameter, and the two parts have 5 to 8 cm, preferably 6 cm in length each, reaching total length of 10 to 16 cm, preferably 12 cm, when extended for use, as taught by Ziv, for the purpose of providing suitable dimensions for the applicator and the two parts for optimally applying the formulation onto the targeted part of the body cavity ([0038]), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mittiga (US 5819765 A) - An appliance for hygiene and care of an oral cavity has a thin rubber glove for one finger of a hand, the glove having at least one operative surface area extending to an end of said glove so as to correspond to a position of a finger tip, and a sealed hollow member provided in the at least one operative surface area and accommodating an active product, the sealed hollow member being formed so that during rubbing of said at least one operative surface area against teeth or gums the active product emerges from the sealed hollow member and is spread over the teeth and gums.
Gander et al. (GB 2394672 A) - A device of use in applying a tactile stimulus, the device comprising a sleeve adapted to accommodate a finger or part thereof and one or more raised elements on the outer surface of the sleeve, wherein at least one region of the sleeve has a greater flexibility than that of the rest of the sleeve, so as to provide variability in the sleeve circumference.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsung Tai "Ted" Yang whose telephone number is (571)272-8846. The examiner can normally be reached 8:30am - 6pm (EST) M-F, Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.Y./Examiner, Art Unit 3781                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785